DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4-5, 12-15 and 34-36 are pending. Claims 1, 4-5 and 12-15 are being examined on the merits. Claims 34-36 are withdrawn.

Response to Restriction Requirement
The Amendment & Response to Restriction Requirement filed June 30, 2021, and the Preliminary Amendment filed August 6, 2021, have been entered.

Election/Restrictions
Applicant’s election of Group I (claims 1-15 and 28-31), and the species of a combination of all of the genes and a combination of all of the probes recited in currently amended claim 1, is acknowledged. Since Applicant did not distinctly and specifically point out supposed errors in the restriction requirement, the election is being treated as an election without traverse.
Claims 34-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 30, 2021.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The Information Disclosure Statement submitted May 15, 2019 has been considered. The Information Disclosure Statement submitted August 6, 2021 has been considered, except for the 6 posters (citations nos. 2-3 (both to Alao), 19 (to Hernandez) and 35-37 (all to Torres)). The posters have been submitted, but the font in each poster is so small that it is illegible.

Specification
Regarding the requirements for nucleotide sequence disclosures, the application must contain the Sequence Listing ASCII text file itself, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
Specific deficiency: The incorporation-by-reference paragraph is missing.
  
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because nucleotide sequences in the claims must be identified by sequence identification numbers, however, the nucleotide sequences in claim 1 are lacking SEQ ID NOs.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 4-5 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “56-FAM/AGGATGGCA/ZEN/AGGCCCACTATTTCA/3IABkFQ”. The meaning of “56-FAM/”, “/ZEN/”, and “/3IABkFQ” are not clear. They seem to be referring to ordering symbols for Integrated DNA Technologies products (e.g., see Integrated DNA Technologies, Better PCR probes: A second quencher lowers background, increasing signal detection, 2021). However, it is not clear 
Claims 4-5 and 12-15 depend directly or indirectly from claim 1 and consequently incorporate the indefiniteness issues of claim 1.

	Claim 4 recites the limitation “an endogenous internal control to reduce false negatives due to PCR inhibition, DNA degradation and/or poor extraction”. The meaning of the “to reduce false negatives due to …” limitation is unclear. Specifically, it is unclear if the limitation is reciting an intended use, or if the limitation is functional language that is limiting the endogenous internal control in some way. In addition, if it is the latter, it is not clear what structural features of an endogenous internal control are intended to correspond to the recited functional language. Since the ordinary artisan would not be able to determine the metes and bounds of the claim, it is indefinite.
	Claim 5 depends from claim 4 and consequently incorporates the indefiniteness issue of claim 4.

	Claim 5 recites the limitation “a conserved region common in Gram-negative bacteria”. The meaning of “common” is unclear. Specifically, it is not clear how many or what percentage of Gram-negative species would be required to have the conserved region for that region to be 

Prior Art
The following claims are free of the art: 1, 4-5 and 12-15. 
The closest prior art is Jones (US Patent App. Pub. No. 2016/0085912) and Hanson1 (US 
Patent No. 7,476,520). Jones is directed to systems and methods for generating a resistome profile for a subject, and may be used to detect beta-lactamase genes found in beta-lactam antibiotic resistant Gram-negative bacteria. Hanson is directed to oligonucleotide primers that be can be used to detect beta-lactamases. Jones and Hanson each describe detecting many of the genes recited in instant claim 1. However, neither Jones nor Hanson teaches the particular gene combination recited in claim 1, or the combination of probes recited in claim 1. Therefore, neither Jones nor Hanson, either alone or in combination, teach or suggest at least the combination of probes, or their sequences, as recited in instant claim 1.


Conclusion 
Claims 1, 4-5 and 12-15 are being examined, and are rejected. Claim 1 is objected to. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240.  The examiner can normally be reached on M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Hanson was cited in the Information Disclosure Statement submitted May 15, 2019.